 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    KELLY RAWLEY,
                                                    NO: 2:18-CV-0256-TOR
 8                              Plaintiff,
                                                    ORDER OF DISMISSAL WITH
 9          v.                                      PREJUDICE

10    J.L. SHERMAN EXCAVATION CO.,
      a Washington Corporation, JEFF &
11    PAM SHERMAN, a marital
      community,
12                           Defendants.

13

14         BEFORE THE COURT is the parties’ Stipulation of Dismissal with

15   Prejudice (ECF No. 25). The stipulation is filed pursuant to Federal Rule of Civil

16   Procedure 41(a)(1)(A)(ii). The Court has reviewed the record and files herein, and

17   is fully informed.

18         According to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a plaintiff may

19   dismiss an action without a court order by filing a stipulation signed by all parties

20   who have appeared. Unless the stipulation states otherwise, the dismissal is



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1   without prejudice. Here the parties have stipulated to dismissal with prejudice and

 2   each party bearing their own fees and costs.

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4         Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 5   DISMISSED with prejudice, each party to bear its own fees and costs.

 6         The District Court Executive is directed to enter this Order and Judgment

 7   accordingly, furnish copies to counsel, and CLOSE the file.

 8         DATED July 17, 2019.

 9

10                                   THOMAS O. RICE
                              Chief United States District Judge
11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
